BROCK, J.,
with whom SOUTER, J., joins, dissenting: In my dissent in Descoteaux v. Liberty Mut. Ins. Co. supra, I noted that this court has recognized the right of an insurance carrier to limit its liability, as long as the limitation is unambiguous and does not lead to a windfall for the carrier. Eckert v. Green Mt. Ins. Co., 118 N.H. 701, 394 A.2d 55 (1978). I believe that this rule is applicable to the two policies involved in the instant case, since both policies contained an express limitation which was reflected in the premium paid for each. As in Descoteaux, the majority is effectively rewriting the contract for the parties. Accordingly, I respectfully dissent.